Exhibit 10.9

 

[g291011lgi001.gif]

 

SECOND AMENDMENT TO ACCOUNT PURCHASE AGREEMENT

 

This Second Amendment to Account Purchase Agreement dated as of this 1st day of
October, 2007 shall modify that certain Account Purchase Agreement dated
November 14, 2006, as amended (the “Agreement”), by and between Wells Fargo
Bank, National Association, acting through its Wells Fargo Business Credit
operating division (“WFBC”), and MPC SolutionsSales, LLC (“Customer”).

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, WFBC and Customer agree to amend the Agreement as follows:

 

1.             The following definition shall be added to the Agreement:

 

“Affiliate” shall mean MPC-Pro, LLC, MPC Computers, LLC and MPC Solution Sales,
LLC.

 

2.             Section 2.13 of the Agreement is deleted in its entirety and
replace with the following language:

 

2.13        “Minimum Fee” shall be a monthly minimum fee calculated as follows: 
the WFBC Discount times $30,000,000 times 30 divided by 360. This fee is to be
paid as stated in Section 6.06 below.

 

2.             Section 2.20 of the Agreement is deleted in its entirety and
replace with the following language:

 

2.20        “WFBC Discount” shall be a fee which shall be equal to the lesser of
the gross face amount of the Account multiplied by (i) the sum of the Prime
Rate, plus 0.75% per annum, or (ii) the lawful maximum, if any, in effect from
time to time for advances of the type, in the amount, for the purposes and
otherwise of the kind herein contemplated. Such fee shall be computed on a daily
basis starting on the date each Account is purchased through and including the
date of receipt of good funds paying each Account in full. The fee shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

 

2.20(a) If any Event of Default exists, the WFBC Discount may increase in an
amount up to the Prime Rate plus 3.75 % per annum to be determined by WFBC at
its sole discretion (but in no event shall such fee be more than the lawful
maximum, if any, in effect from time to time for advances of the type, in the
amount, for the purposes and otherwise of the kind herein contemplated).

 

2.20(b) WFBC may, upon prior written notice to Customer, change the amount of
any fee or charge provided for herein at its sole discretion; provided, however,
the Minimum Fee, Termination Fee and the Facility Fee will not be modified under
this provision.

 

3.             Section 4.02(c) of the Agreement is deleted in its entirety and
replace with the following language:

 

4.02(c) Customer shall not pledge, transfer or grant any additional consensual
Lien in any personal property or Accounts of Customer nor shall Customer consent
to the placement of any additional Lien by any other party on any Collateral for
the term of this Agreement and for as long as Customer may be required to
repurchase any Account or is indebted to WFBC hereunder without the written
consent of WFBC. Customer shall provide

 

Initials:

 

 

 

 

 

--------------------------------------------------------------------------------


 

written notice to WFBC immediately upon obtaining any knowledge, from any
source, of the assertion, filing, recording or perfection by any means, of any
non-consensual Lien against the Collateral.

 

4.             Section 5.01 of the Agreement is deleted in its entirety and
replaced with the following language:

 

5.01  Security Interest/Collateral:  As further inducement for WFBC to enter
into this Agreement, Customer grants to WFBC, as collateral for the repayment of
any and all obligations and liabilities whatsoever of Customer to WFBC, a
security interest, under the Uniform Commercial Code, in the following described
property, as defined under the Uniform Commercial Code:  All presently existing
or hereafter arising, now owned or hereafter acquired property including, but
not limited to, accounts, general intangibles, contract rights, investment
property, deposit accounts, the Collected Reserve established hereunder,
inventory, instruments, chattel paper, documents, insurance proceeds, and all
books and records pertaining to accounts and all proceeds and products of the
foregoing property together with a controlled collateral account to be
maintained by Customer and the Affiliates at Wells Fargo Bank, N.A. and
controlled by WFBC with a balance of $3,500,000 (the “Collateral Account”) which
account shall serve as additional collateral for Customer’s obligations to WFBC
hereunder. The Collateral Account shall be interest bearing and the interest
shall accrue to the benefit of Customer in the absence of the occurrence of an
Event of Default.

 

5.             Section 6.06 of the Agreement is deleted in its entirety and
replaced with the following language:

 

6.06  Minimum Fees, Early Termination Fee and Facility Fee:  Customer shall pay
the  Minimum Fee each month during the Term (and any renewals hereof) and
Customer shall pay any deficiency between the Minimum Fee and the fees paid
under Section 2.20 hereof on a quarterly basis the fifteenth (15th) day of the
next calendar quarter. In the event Customer terminates this agreement prior to
the end of the Term, in lieu of further Minimum Fees after the full pay off of
WFBC, Customer shall pay WFBC $1,000,000 if such termination occurs during the
first year of the Term, $750,000 if the termination occurs during the second
year of the Term and $500,000 if the termination occurs during the third year of
the term (each, the “Termination Fee”). Customer shall pay a Facility Fee in the
amount of $100,000 on or before November 14, , 2007 and annually thereafter on
the 14th day of November  in the amount of $200,000. WFBC agrees that if
Customer obtains financing from any Wells Fargo & Co. entity and such financing
is utilized for paying off all obligations to WFBC hereunder, including the
repurchase of all Accounts, and Customer ceases selling Accounts hereunder,
Minimum Fees for the remainder of the then current Term shall be waived from the
date of the full pay off to WFBC or the date selling of Accounts ceases,
whichever is later. WFBC agrees that in calculating the Minimum Fee hereunder,
the fees paid by the Affiliates will be credited towards such Minimum Fee.

 

In witness whereof, this Second Amendment to Account Purchase Agreement is
entered into as of the date first set forth above.

 

 

 

MPC Computers, LLC

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: GTG Holdings, LLC

 

 

Its: Sole Member and Manager

By:

/s/ Matthew Howe

 

By:

/s/ Curtis Akey

 

 

(Sign)

 

 

(Sign)

 

By

Matthew Howe

 

By:

Curtis Akey

 

 

(Print)

 

 

(Print)

Title:

Vice President

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------


 

Date:

9-28-07

 

Date:

10-1-07

 

 

 

GUARANTOR CONSENT AND AGREEMENT

 

The undersigned Guarantor consents to the within Amendment to Account Purchase
Agreement and agrees that the execution thereof by WFBC and Customer shall not
impair or otherwise affect Guarantor’s obligations and duties to WFBC with
regard to the Agreement, as amended, all of which are hereby reaffirmed. This
consent and agreement shall be effective as of the effective date of the
Amendment.

 

 

 

 

MPC Corporation f/k/a HyperSpace Communications, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Curtis Akey

 

 

 

 

Curtis Akey

 

 

Its :

Vice President

 

 

 

 

 

Address:

 

 

 

 

 

906 E. Karcher Rd.

 

 

 

Nampa, ID 83687

 

3

--------------------------------------------------------------------------------